DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, an arrangement having a multifunctional connection for energy storage cells or energy consumers, said arrangement comprising at least a device for charge equalisation and/or a measuring device for measuring an electrical voltage of the energy storage cells or energy consumers, an electrical bridging element having the multifunctional connection via which the bridging element can be activated to establish connection between two electrical conductors which are insulated from one another and which is connected in an electrically conductive manner to one of the two electrical conductors via the bridging element, and a trigger circuit which is connected to the electrical multifunctional connection, for triggering the bridging element, wherein a first of the electrical conductors is connected or connectable in an electrically conductive manner to a first pole of an energy storage cell or energy consumer, and a second of the electrical conductors is connected or in an electrically conductive manner to a second pole of an the energy storage cell or energy consumer, and the device for charge equalisation and/or the measuring device is connected to the multifunctional connection of the bridging element.
Regarding claims 2 – 15, the claims the claims are dependent upon claim 1 and are therefore allowable.


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 08/25/2021, with respect to claims 1 – 15 have been fully considered and are persuasive.  The rejection of claims 1 – 15 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859